Citation Nr: 0519656	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  96-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee with painful motion, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for status 
postoperative left knee meniscectomy with instability, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to extension of a temporary total evaluation 
for convalescence for service-connected left knee surgery 
under 38 C.F.R. § 4.30, either prior to June 25, 1999, or 
subsequent to July 31, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
June 1981.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from June and October 2000 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In a June 2000 rating action, the RO 
granted a temporary total evaluation of 100 percent for the 
period from June 25, 1999, to August 1, 1999, based upon 
right knee surgery requiring a period of convalescence.  In 
an October 2000 rating decision, the RO continued a 
20 percent evaluation in effect for a left knee disability 
with instability, and granted an additional 10 percent 
evaluation for left knee degenerative joint disease with 
painful motion.  The veteran appealed both the June and 
October 2000 rating actions.  

The veteran has been scheduled for a personal hearing on two 
occasions.  He was first scheduled for a hearing before a 
Decision Review Officer in March 2003, but cancelled that 
hearing.  He was also scheduled for a Travel Board hearing 
before a Veterans Law Judge in December 2004, for which he 
did not appear.  

The claims of entitlement to increased evaluations for a left 
knee disability with instability and left knee degenerative 
joint disease with painful motion are addressed in the Remand 
portion of this decision, below, and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran when further action is required on 
his part.


FINDINGS OF FACT

1.  A temporary total rating was assigned under 38 C.F.R. § 
4.30 for the period from June 25, 1999, until August 1, 1999, 
for debridement of the right knee performed on June 25, 1999, 
and a subsequent period of convalescence.

2.  Need for convalescence beyond July 31, 1999, following 
debridement of the right knee performed on June 25, 1999, is 
not shown.


CONCLUSION OF LAW

The criteria for an extension of a temporary total evaluation 
under 38 C.F.R. § 4.30, either prior to June 25, 1999, or 
subsequent to July 31, 1999, in conjunction with debridement 
of the right knee performed on June 25, 1999, have not been 
met.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 4.30 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077 (April 14, 2005), the Court addressed the meaning 
of prejudicial error (38 U.S.C.A. § 7261(b)), what burden 
each party bears with regard to the Court taking due account 
of the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In an August 2004 letter implementing VA's duty to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claims and what the veteran's own responsibilities were 
in accord with the duty to assist.  In addition, the veteran 
was advised by virtue of June and October 2000 rating 
decisions, and detailed Statements of the Case (SOC) issued 
in October 2000 (Supplemental SOC) and July 2001, of the 
pertinent law and what the evidence must show in order to 
substantiate the claims.  Any notice provided by VA must be 
read in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  See 
Mayfield v. Nicholson, supra, slip op. at 27. 

The Board notes that, in Pelegrini v. Principi, supra, the 
Court held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  However, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claims and to assist 
him in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of the matters being decided in this decision of 
the Board.  Rather, remanding this case again to the RO for 
further VCAA development would result only in additional 
delay, with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claims.  
VA records and private medical records have been secured for 
the file.  For its part, VA has done everything reasonably 
possible to assist the veteran, except as will be explained 
in the Remand portion of this document, and no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

Service connection for right and left knee disorders was 
initially granted in an August 1983 rating action.  A review 
of the file reflects that since that time, surgical 
procedures have been performed on both knees, for which the 
veteran has been granted occasional temporary total ratings 
under 38 C.F.R. § 4.30 for convalescence following treatment 
for service-connected disability.  For instance, the veteran 
was assigned a total evaluation under 38 C.F.R. § 4.30 from 
September 9, 1997, to November 1, 1997, as a result of 
arthroscopic surgery on the left knee.

The claim now at issue involves treatment for the right knee.  
The veteran initially pursued a claim under 38 C.F.R. § 4.30 
in July 1998, at which time he reported that he was scheduled 
to undergo right knee arthroscopy on or about August 25, 
1998.  VA medical records dated from January to August 1998 
are on file.  A record dated in January 1998 discloses that 
it had been nearly two years since the last right knee 
arthroscopy.  Right (greater than left) knee pain and severe 
underlying degenerative joint disease of both knees was 
noted.  A March 1998 record indicates that arthroscopic 
debridement was recommended.  

VA records dated in August 1998 reflect that the veteran was 
prepared for, and consented to, right knee surgery.  An entry 
dated August 27, 1998, reflects that he was admitted to 
ambulatory surgery for a post-operative assessment for right 
knee arthroscopy and partial menisectomy.  However, a noted 
dated later on August 27, 1998, revealed that the right knee 
had an infection wound; antibiotics were ordered, and the 
surgery was rescheduled.  Accordingly, in a November 1998 
rating decision, a temporary total evaluation under 38 C.F.R. 
§ 4.30 for right knee surgery was denied, inasmuch as 
surgical treatment of the right knee was not rendered at that 
time.

Thereafter, in June 1999, the veteran requested a temporary 
total evaluation under 38 C.F.R. § 4.30 for right knee 
surgery performed by VA on June 25, 1999.  VA medical records 
dated from March to June 1999 reflect that the veteran had 
symptoms of chronic right knee pain and was being prepared 
for right knee surgery.  A VA medical record reflects that 
the veteran underwent right knee arthroscopic debridement on 
June 25, 1999, for treatment of right knee degenerative joint 
disease.  He was discharged home the same day, in stable 
condition.  There were no restrictions or recommendations 
regarding physical activity, nursing, or diet.  The veteran 
was prescribed two medications, including Percocet, and was 
to be seen for followup in the ortho cast clinic in a week.  
There were no apparent complications.

VA records show that the veteran was seen at the cast clinic 
on June 30, 1999, at which time the right knee was still 
swollen, but there was no drainage.  He stated that the knee 
generally felt better and that he had been able to ambulate 
more freely.  The veteran was apparently not seen thereafter 
until March 2000, eight months after the right knee surgery.  
He complained of a two-week history of knee pain and 
swelling, and had been playing basketball.  There was slight 
swelling and warmth of the right knee, with 0-90 degrees of 
flexion.  Injections of Kenalog and Lidocaine were done.  The 
veteran was seen again in April 2000, at which time the right 
knee was a little better with injection, to the point that 
the veteran did not want another one, and the swelling had 
diminished.  

In a June 2000 rating action, the RO granted a temporary 
total evaluation of 100 percent for the period from June 25, 
1999, to August 1, 1999, based on right knee treatment 
requiring a period of convalescence.  

A VA examination was conducted in August 2000, at which time 
the veteran complained of chronic knee pain.  Diagnoses of 
degenerative joint disease of the knees bilaterally, post-
surgery times 4, relating to bilateral meniscectomies, with 
recurrent local pain and stiffness with prolonged weight-
bearing activity, was made.  

In his January 2001 Notice of Disagreement, the veteran 
maintained that retroactive payments under the provisions of 
38 C.F.R. § 4.30 should be made a couple of months prior to 
the June 25, 1999, effective date.  

In a July 2001 rating decision, the RO denied entitlement to 
a temporary total evaluation of 100 percent prior to June 25, 
1999, based on right knee surgery requiring a period of 
convalescence.

Analysis

The veteran contends that entitlement to an extension of a 
temporary total evaluation under 38 C.F.R. § 4.30 prior to 
June 25, 1999 and beyond July 31, 1999, is warranted for 
convalescence following a procedure for his service-connected 
right knee disorder.  The RO determined that an earlier 
commencement date was not warranted, and that the temporary 
total rating should be removed effective on August 1, 1999.

Under applicable criteria, a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge, if the 
hospital treatment of a service-connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with respect to postoperative 
residuals such as incompletely healed surgical wounds, stumps 
and recent amputations, therapeutic immobilization of one 
major joint or more (the shoulder is considered a major 
joint, pursuant to 38 C.F.R. § 4.5), application of a body 
cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a) (2004).

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.

The veteran underwent arthroscopic debridement of the right 
knee on June 25, 1999, performed at the VA Medical Center in 
San Francisco, California.  In a June 2000 rating action, the 
RO granted a temporary total (100 percent) evaluation under 
38 C.F.R. § 4.30 for a period of convalescence as a result of 
right knee treatment from the date of surgery on June 25, 
1999, until August 1, 1999.  Copies of VA medical records 
dated for several months prior to that time and during the 
subsequent year have been reviewed by the undersigned.  

Initially, the Board points out that there is no legal basis 
under the applicable VA laws and regulations pertaining to 
convalescent ratings, specifically found at 38 C.F.R. § 4.30, 
for the assignment of an effective date for convalescence 
prior to the date of hospital admission/treatment.  The 
veteran does not contend, nor does the evidence reflect, that 
a right knee procedure was performed until June 25, 1999.  
The applicable regulation clearly states that the earliest 
effective date for a convalescence rating under 38 C.F.R. 
§ 4.30 is "the date of hospital admission or outpatient 
treatment."  Accordingly, the Board need not further address 
the veteran's contentions as to an earlier effective date 
under 38 C.F.R. § 4.30 for a right knee procedure performed 
on June 25, 1999, as there is no legal basis for such an 
assignment.  

Further, the veteran has submitted no specific medical 
evidence to support his contention that he is entitled to an 
extension of a convalescence rating, on or after August 1, 
1999.  In this regard, VA records clearly reflect that right 
knee debridement was done on June 25, 1999, and that the 
veteran was discharged on the same day, in stable condition 
and with no restrictions.  Records dated at the end of June 
1999 indicate that the only symptom was slight swelling, and 
that the veteran reported that the knee was much better.  
There are no follow up records relating to the right knee 
dated from July 1999 until March 2000, at which time the 
veteran complained of right knee pain following playing 
basketball.  

In this case, objective medical evidence indicating the need 
for additional convalescence following the June 1999 right 
knee procedure is not shown.  The veteran's claim has limited 
merit, because he has presented no medical evidence to 
support his contention.  Outpatient treatment records 
immediately following his surgery do not indicate that 
additional convalescence was warranted, and from July 1999 to 
March 2000 he sought no treatment at all.  Based upon the 
foregoing, there is no factual or legal basis to extend the 
temporary total evaluation.  A total rating based on 
convalescence is not appropriate simply on the basis that the 
underlying disability continues to be symptomatic, even 
following surgery.  The appropriate schedular rating is 
intended to cover the ongoing disability status.  Moreover, 
in this case there is no legal basis upon which a 
convalescence rating may be granted prior to the June 25, 
1999, treatment at issue, and no clinical or medical basis 
upon which to assign an extension of that rating subsequent 
to August 1, 1999.

Hence, an extension of a temporary total evaluation is not 
warranted.  The criteria for an extension of a temporary 
total evaluation under 38 C.F.R. § 4.30 for convalescence 
following the June 1999 procedure on the veteran's service-
connected right knee have not been met.  38 U.S.C.A. §§ 5107, 
5104 (West 2002); 38 C.F.R. § 4.30 (2004).

ORDER

Entitlement to a temporary total disability evaluation for 
convalescence following right knee debridement, prior to June 
25, 1999 and subsequent to July 31, 1999, is denied.

REMAND

The record as it stands currently is inadequate for the 
purpose of rendering fully informed decisions as to the 
claims of entitlement to increased evaluations for a left 
knee disorder with instability, and left knee degenerative 
joint disease with painful motion.  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The record reflects that the veteran has had chronic left 
knee problems, and that he underwent left knee arthroscopic 
debridement of the left knee medial meniscus and anterior 
cruciate ligament, along with shaving of degenerative changes 
and some synovitic regions on March 22, 2002.  In an April 
2002 rating action, the RO granted a temporary total (100 
percent) evaluation under 38 C.F.R. § 4.30 for a period of 
convalescence as a result of left knee treatment from March 
22, 2002, to June 1, 2002.  

During the period of convalescence, the most recent VA 
examination of the left knee was conducted (May 2002).  
Range-of-motion testing of the left knee was from 0-90 
degrees.  At that time, a diagnosis of left knee strain, 
status post operative repair with degenerative joint disease 
of the left knee, was made.  With respect to instability, the 
examiner indicated that instability of the left knee was 
negligible.  

Subsequent VA records (August 2003) show that the veteran was 
having difficulty bending or flexing either knee.  A May 2003 
record noted bilateral knee swelling and laxity of the left 
knee upon anterior drawer testing.  In essence, the Board 
believes that a current VA examination would prove helpful in 
assessing the extent and severity of the veteran's left knee 
disorders.  The Board notes that a VA examination was 
conducted in November 2004, but this examination pertained 
solely to findings as to the right knee.  

Accordingly, the claims of entitlement to increased 
evaluations for a left knee disorder with instability, and 
left knee degenerative joint disease with painful motion, are 
hereby REMANDED for the following action:

1.  VA medical records dated from October 
2004 forward pertaining to the left knee, 
including outpatient records, X-ray films 
and MRI reports, and any operative 
reports are to be requested.  

2.  Then, the RO should make arrangements 
for the veteran to undergo an orthopedic 
examination of the left knee for the 
purpose of determining the severity of 
his service-connected left knee 
disabilities.  The veteran's claims 
folder must be provided to the examiner 
for review, and review of the file should 
be documented in the examination report.

a.  The examination report should 
include a detailed description of 
pertinent symptoms of the service-
connected knee left disorders 
(currently characterized as (1) a left 
knee disorder with instability, and 
(2) left knee degenerative joint 
disease with painful motion), clinical 
findings, and an assessment of the 
functional impairment resulting 
therefrom.

b.  The examination report should 
include descriptions of ranges of 
motion of both knees, noting the 
normal ranges of motion in these 
joints.  The presence and extent of 
either instability or subluxation in 
the left knee should be noted.  Any 
ankylosis, deformity, or evidence of 
arthritis/arthritic changes of the 
knees should also be identified.  X-
ray films should be taken if 
necessary.

c.  Whether there is likely to be 
additional range of motion 
loss/functional impairment of the left 
knee due to any of the following 
should also be addressed and 
described: (1) pain on use, including 
during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner 
should be asked to describe whether 
pain significantly limits functional 
ability during flare-ups.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and the required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After the RO undertakes review of the 
issues, to include any additional 
evidentiary development, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) which contains notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The veteran's 
claims folder should then be returned to 
the Board as necessary.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


